Exhibit 10.2

 

 

Termination Agreement of the Lease Agreement
for 1015 31st Street NW, Washington, DC

 

Cogent Communications, Inc. (Tenant) and Niobium LLC (Landlord) hereby agree to
terminate the Lease Agreement between Landlord’s predecessor-in-interest 6715
Kenilworth Avenue Partnership and Cogent Communications, Inc. (Tenant) dated
September 1, 2000, for premises at 1015 31st Street NW, Washington, DC as
amended (Lease Agreement) and agree as follows:

 

The Lease Agreement shall terminate effective as of the later of (a) April 30,
2015; or (b) the date Tenant actually vacates the space leased pursuant to the
Lease Agreement. Upon the effective date of any such termination Tenant shall no
longer be obligated to pay rent or other charges and any advance rent payments
or other charges shall be refunded to Tenant based on proration through the
effective date of termination.

 

Executed as of the 16th day of April 2015.

 

Tenant:

 

Cogent Communications, Inc.

 

 

 

 

 

/s/ Thaddeus G. Weed

 

Thaddeus Weed

 

Chief Financial Officer

 

 

 

 

 

Landlord: Niobium LLC

 

 

 

 

 

/s/ Dave Schaeffer

 

Dave Schaeffer

 

Managing Member

 

 

--------------------------------------------------------------------------------